Citation Nr: 0012375	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1967 to 
December 1967.  Although the veteran's service personnel 
records reflect that he was discharged under than other than 
other honorable conditions, by Board decision dated September 
1996, it was determined that the veteran's character of 
discharge was not a bar to VA benefits.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1967 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss 
and tinnitus.



FINDINGS OF FACT

The veteran has not submitted competent medical evidence to 
show that either bilateral hearing loss or tinnitus are 
attributable to a disease or injury sustained in service.



CONCLUSIONS OF LAW

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus are not well-grounded.  38 U.S.C.A. 
§§  1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show any treatment for hearing 
loss or tinnitus.  On the veteran's report of medical history 
form from November 1967, the veteran placed a check in the 
"no" box in response to whether he either had or had ever 
had ear trouble or hearing loss.  At the veteran's separation 
examination in November 1967, the veteran's ears were 
evaluated as normal.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
-5
-5
-5
-5
0

The veteran's DD-214 shows that he served as light weapon 
infantryman, and that he did not serve overseas.  

In May 1993, the RO requested treatment records from the 
Roper Hospital from April 1968.  In June 1993, the Roper 
Hospital responded that they did not have any record of the 
veteran on file.  

The veteran underwent a VA audiological examination in June 
1993.  The veteran reported no tinnitus.  Speech audiometry 
revealed speech recognition ability of 96 percent in both 
ears.  Regarding the right ear, the examiner commented that 
the veteran's hearing was within normal limits at 250 through 
2000 hz and again at 8000 hz, and that there was mild sensory 
neural loss from 3000 to 4000 hz.  Regarding the left ear, 
the examiner commented that hearing was within normal limits 
from 250 hz through 8000 hz.  

In the veteran's April 1997 claim, he asserted that he did 
not have anything wrong with his hearing before he went into 
the Army.  He asserted that he was exposed to gas while in 
service, and also to heavy explosions and bullets flying over 
him.  

The veteran underwent a VA examination for ear disease in 
August 1997.  Diagnoses were tinnitus and normal audiometric 
examination.  

On the authorized VA audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
25
LEFT
15
15
15
35
20

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  

Regarding tinnitus, the veteran reported recurrent ringing 
tinnitus bilaterally, lasting approximately 30 minutes, 
occurring every 1 to 2 months, and which was first noticed 
while in military service.  

In the veteran's November 1997 notice of disagreement, he 
asserted that he had complained about his hearing problem to 
a lieutenant in service, but was told not to pursue this 
since he was going home anyway with an undesirable discharge.  
The veteran asserted that he was exposed to noise in service 
consisting of "recoilless" weapons, and jeep submachine 
guns. 

The veteran was afforded a hearing before the RO in August 
1998, a transcript of which has been associated with the 
claims folder.  The veteran testified that he first noticed a 
problem with his hearing during advanced infantry training in 
Ft. Gordon, Georgia.  He testified that he first noticed a 
ringing in his ears, with his ears becoming clogged and 
popping in the last part of October, and first part of 
November, 1967.  He testified that he did not see a medic at 
that time.  He stated that his company commander told him 
that he would be getting out of service, and that he could 
take care of it then.  He stated that he went to a Naval Base 
in Charleston for treatment in April 1968, but was told that 
because he had an undesirable discharge he could not be 
treated.  He stated that he went to the Roper Hospital in 
July 1968 for outpatient treatment, and that they put 
something in each ear.  He stated that it was explained to 
him that he could not receive VA treatment if he had an 
undesirable discharge.  He testified that ever since service, 
he had had this ringing in his ears. 

The veteran described an infiltration course in Basic 
Training where he was exposed to bombs blowing up near him.  
He described using a "recoilless" rifle in advanced 
training.  He also described being shown how to fire machine 
guns and grenade launchers.  He testified that he did not 
have any records from Roper Hospital.  He testified that he 
was never told that he had hearing loss, but that he felt it 
himself.  The veteran described an incident in service where 
he was exposed to gas.  He stated that the problem with his 
ears began about a month and a half later.  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).  Service incurrence for sensorineural hearing 
loss will be presumed if it is manifest to a compensable 
degree within the year after service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).  

To be well grounded, a claim must be supported by evidence 
that suggests more than a purely speculative basis for an 
award of benefits; medical evidence is required, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992); 
Dixon v. Derwinski, 3 Vet.App. 261 (1992).  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded. Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Caluza elements (incurrence and nexus evidence) can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran contends that his bilateral hearing loss and 
tinnitus are related to acoustic trauma he was exposed to in 
service like rifles, machine guns, and grenade launchers.  

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus are not well grounded.  The veteran 
currently has bilateral hearing loss pursuant to 38 C.F.R. 
§ 3.385, as demonstrated by the results of his August 1997 VA 
audiological evaluation.  Examination results revealed speech 
recognition ability of 90 percent in the right ear, and 92 
percent in the left ear.  The veteran was diagnosed with 
tinnitus at a VA examination for ear disease in August 1997.  
The veteran has also testified that he was exposed to 
acoustic trauma during service from weapons like rifles, 
machine guns, and grenade launchers.  Service personnel 
records show that the veteran served as a light weapon 
infantryman.  

However, he has not submitted medical evidence linking his 
current bilateral hearing loss and tinnitus with acoustic 
trauma he sustained in service.   In these circumstances, a 
finding of a well-grounded claim would require competent 
medical evidence that the veteran's bilateral hearing loss 
and tinnitus are related to service.   Grottveit, Id.  No 
medical evidence supporting a finding that his bilateral 
hearing loss and tinnitus are related to military service has 
been submitted.  The veteran's self-reported history of the 
conditions is not competent medical evidence to make the 
claims well grounded.  LeShore v. Brown, 8 Vet.App. 406 
(1995).

The first medical evidence of bilateral hearing loss and 
tinnitus is dated in August 1997, almost 30 years after the 
veteran's period of active duty ending in 1967.  It is noted 
that the veteran underwent a VA examination in June 1993, but 
that he reported no tinnitus, and the hearing results were 
not reported in a manner which could show hearing loss 
pursuant to 38 C.F.R. § 3.385.  The veteran has not submitted 
any medical records showing that he received treatment for 
hearing loss or tinnitus from the time he was discharged from 
service in 1967 until 1993.  There remains no medical 
evidence establishing that his bilateral hearing loss and 
tinnitus are related to his period of active duty service. 

Since the veteran is not a physician, he is not competent to 
say that his current bilateral hearing loss and tinnitus are 
due to acoustic trauma he incurred in service, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As discussed above, medical evidence of a nexus between an 
in-service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding these claims, the veteran's claims are 
not well-grounded.  In the absence of a well-grounded claim, 
the appeal for service connection for bilateral hearing loss 
and tinnitus must be denied.  Edenfield v. Brown, 8 Vet.App. 
384 (1995).

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance the Board is of the opinion that the RO has 
associated with the claims folder all the available medical 
records for consideration.  Efforts were made to obtain 
records from the Roper Hospital without success.  Therefore, 
under the circumstances of this case, the VA has not been put 
on notice that relevant evidence exists, or could be 
obtained, which, if true, would make the veteran's claims 
"plausible."  Robinette, 8 Vet.App. at 80.

Also the RO fulfilled its obligation under section 5103(a) in 
the statement of the case which informed the veteran of the 
reasons for the denial of his claims.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well-grounded.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied, as not well-grounded.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



